                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RAIN DESIGN, INC., et al.,
                                   7                                                        Case No. 17-cv-03681-HSG
                                                        Plaintiffs,
                                   8                                                        ORDER ADOPTING MAGISTRATE
                                                   v.                                       JUDGE'S REPORT AND
                                   9                                                        RECOMMENDATION REGARDING
                                         SPINIDO, INC., et al.,                             MOTION FOR DEFAULT JUDGMENT
                                  10                                                        AND TRANSFERRING CASE
                                                        Defendants.
                                  11                                                        Re: Dkt. Nos. 22, 27

                                  12           The Court has reviewed Magistrate Judge Corley's Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Motion for Default Judgment, as well as objections to the report. The Court finds the Report

                                  14   correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15           IT IS HEREBY ORDERED that the Plaintiffs’ Motion for Default Judgment is DENIED

                                  16   due to lack of personal jurisdiction. Because a lack of personal jurisdiction is a defect capable of

                                  17   being cured, the Court will transfer the case, pursuant to 28 U.S.C. § 1631, instead of dismissing it

                                  18   outright. The Clerk is DIRECTED to transfer the case to the District of Colorado, and to close

                                  19   the file.

                                  20           IT IS SO ORDERED.

                                  21   Dated: 2/8/2019

                                  22

                                  23                                                                ________________________
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
